DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  The initialism “TVD” in line 3 is not given a full phrase or element with which it is associated.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The initialism “UEP” in line 3 is not given a full phrase or element with which it is associated.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the upper portion of the mandrel tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the upper portion of the mandrel tube" shall be interpreted as “an upper portion of the mandrel tube".
Claim 2 recites the limitation "the central portion of the mandrel tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the central portion of the mandrel tube" shall be interpreted as “a central portion of the mandrel tube".
Claim 2 recites the limitation "the lower portion of the mandrel tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the lower portion of the mandrel tube" shall be interpreted as “a lower portion of the mandrel tube".
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 5,  the claim is indefinite because it is unclear what the applicant intends by the phrase “segregated in the solid part being replaced with a cap”. It is noted wherein, if Applicant intends to replace one or more elements from a base claim such that the prior element is no longer a part of the Applicant’s claimed invention, claim 5 would be an improper dependent claim for not including all the limitations of the claim(s) from which it depends. 

Claim 5 recites the limitation "the solid part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the solid part" shall be interpreted as “the solid space".
Claim 6 recites the limitation "the solid portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the solid portion" shall be interpreted as “the solid space".
Regarding claim 6, the claim is indefinite because it is unclear which claim it should depend from as it references limitations present in claim 5 from which it is not dependent.  
Claim 9 recites the limitation "the inlet point pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the inlet point pressure" shall be interpreted as “an inlet pressure point".
Claim 9 recites the limitation "the outlet point pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the inlet point pressure" shall be interpreted as “an outlet pressure point".
Claim 11 recites the limitation "the access device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the access device" shall be interpreted as “an access device".
Claim 12 recites the limitation "the access device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the access device" shall be interpreted as “an access device".
Regarding claim 12, the phrase "the capacity of being regulated/calibrated" renders the claim indefinite because it is unclear what aspect of an access device or access devices is being regulated or calibrated.  
Claim 13 recites the limitation "the positive pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the positive pressure" shall be interpreted as “a positive pressure ".
Claim 13 recites the limitation "the hydrostatic pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the hydrostatic pressure" shall be interpreted as “a hydrostatic pressure ".
Claim 13 recites the limitation "the hydrostatic pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the hydrostatic pressure" shall be interpreted as “a hydrostatic pressure ".
Claim 13 recites the limitation "the substance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the substance " shall be interpreted as “a substance".
Claim 13 recites the limitation "the inhibitory fluid mixture" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the “inhibitory fluid mixture" shall be interpreted as “an inhibitory fluid mixture".
Regarding claim 13, the phrase "the positive pressure is calculated as a function of the hydrostatic pressure of the highest density of the substance contained in the inhibitory fluid mixture" renders the claim indefinite because it is unclear what the positive pressure, hydrostatic pressure, substance, or inhibitory fluid mixture limitations are being referred to.  
Claim 14 recites the limitation "the access device or pressure valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the access device or pressure valve" shall be interpreted as “an access device or pressure valve".
Claim 14 recites the limitation "the injection" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the injection" shall be interpreted as “an injection".
Claim 14 recites the limitation "the string" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the string" shall be interpreted as “a string".
Claim 14 recites the limitation "the pressure value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the pressure value" shall be interpreted as “a pressure value".
Claim 14 recites the limitation "the pressure value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the pressure value" shall be interpreted as “a pressure value".
Claim 14 recites the limitation "the discharge pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the discharge pressure" shall be interpreted as “a discharge pressure".
Regarding claim 14, the phrase "overcomes a preset minimum value, given the discharge pressure of a pump" renders the claim indefinite because it is the nature of the relationship between a preset minimum value and the discharge pressure of the pump is unclear.  
Claim 15 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the diameter" shall be interpreted as “a diameter".
Claim 15 recites the limitation "the production string" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the production string" shall be interpreted as “a production string".
Claim 15 recites the limitation "the production flow rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the production flow rate" shall be interpreted as “a production flow rate".
Claim 15 recites the limitation "the well" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the well" shall be interpreted as “a well".
Claim 15 recites the limitation "the need" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the need" shall be interpreted as “a need".
Regarding claim 15, the phrase "the amount of access device" renders the claim indefinite because it is unclear what aspect of an access device or access devices is variable relative to a diameter of a production string, production flow rate, or a need of coupling a pressure valve.  
Claim 16 recites the limitation "the concentric sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the concentric sleeve" shall be interpreted as “the concentric jacket".
 Claim 17 recites the limitation "the upper part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the upper part" shall be interpreted as “the upper portion of the mandrel tube".
Claim 18 recites the limitation "the lower part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the lower part" shall be interpreted as “the lower portion of the tube".
Claim 19 recites the limitation "the thread" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the thread" shall be interpreted as “a thread".
Claim 19 recites the limitation "the central part of the concentric tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the central part of the concentric tube" shall be interpreted as “the central portion of the mandrel tube".
Claim 20 recites the limitation "the concentric tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the concentric tube" shall be interpreted as “the concentric mandrel tube".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCalvin (U.S. Patent No. 6,148,920).
Regarding Claim 1, McCalvin discloses a chemical injection mandrel assembly (McCalvin: 10) in oil wells, comprising a concentric mandrel tube (McCalvin: 18), a concentric jacket (McCalvin: 12), and a chemical injection mandrel (McCalvin: 36, 60, 58, 72, 30, 26, 22, 20).
Regarding Claim 2, McCalvin discloses the mandrel assembly of claim 1, wherein the concentric mandrel tube (McCalvin: 18) comprises three parts: the upper portion of the mandrel tube (McCalvin: upper portion of 18), the central portion of the mandrel tube (McCalvin: middle portion of 18), and the lower portion of the tube (McCalvin: lower portion of 18).
Regarding Claim 3, McCalvin discloses the mandrel assembly of claim 1, wherein the concentric jacket (McCalvin: 12) comprises a parallel thread (McCalvin: Figure 1A: upper threading on 12), a solid space (McCalvin: Figure 1A: portion of 12 abutting 40).
Regarding Claim 4, McCalvin discloses the mandrel assembly according to claim 1, wherein the chemical injection mandrel (McCalvin: 36, 60, 58, 72, 30, 26, 22, 20) comprises: hydraulic connectors (McCalvin: connection point of line 36 into 12), rupture discs (McCalvin: 176), preferably two check valves (McCalvin: 60, 58) and pressurization devices (305).
Regarding Claim 6, McCalvin discloses the mandrel assembly of claim 3, comprising any amounts of holes (McCalvin: Figure 9: adjacent 38) in the solid portion (McCalvin: Figure 1A: portion of 12 abutting 40) or holes (McCalvin: Figure 9: adjacent 38) in the cap (McCalvin: portion of 12 abutting 40).
Regarding Claim 7, McCalvin discloses the mandrel assembly according to claim 6, wherein elements of the chemical injection mandrel (McCalvin: 36, 60, 58, 72, 30, 26, 22, 20) are installed in the holes (McCalvin: Figure 9: adjacent 38).
Regarding Claim 8, McCalvin discloses the mandrel assembly according to claim 4, wherein the pressurization device (McCalvin: 26, 34, 20, 24) is provided with spring (McCalvin: 20).
Regarding Claim 9, McCalvin discloses the mandrel assembly of claim 8, wherein the pressurizing device (McCalvin: 26, 34, 20, 24) creates an intermediate pressure chamber (chamber containing spring) between the inlet point pressure and the outlet point pressure (McCalvin: Column 5: lines 26-50).
Regarding Claim 10, McCalvin discloses the mandrel assembly of claim 9, wherein the pressurization device (McCalvin: 26, 34, 20, 24) has hydrostatic pressure sensor (McCalvin: Piston 26 is configured to actuate when pressure in line 28 exceeds a threshold pressure and therefore functions as a sensor to detect such a change) and pressure control (McCalvin: 24).
Regarding Claim 11, McCalvin discloses the mandrel assembly according to claim 2, wherein the access device (McCalvin: 64) contains a pressure valve (McCalvin: 64).

Claims 1, 2, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (U.S. Patent No. 4,703,805).
Regarding Claim 1, Morris discloses a chemical injection mandrel assembly in oil wells, comprising a concentric mandrel tube (Morris: tubular components in Fig. 1A:1E), a concentric jacket (Morris: outer sleeve in Fig. 1B-1D), and a chemical injection mandrel (Morris: 50).
Regarding Claim 2, Morris discloses the mandrel assembly of claim 1, wherein the concentric mandrel tube (Morris: tubular components in Fig. 1A:1E) comprises three parts: the upper portion of the mandrel tube (Morris: upper portion of tubular components), the central portion of the mandrel tube (Morris: middle portion of tubular components), and the lower portion of the tube (Morris: lower portion of tubular components).
Regarding Claim 16, Morris discloses the mandrel assembly of claim 2, wherein the concentric tube (Morris: tubular components in Fig. 1A:1E) has thread (Morris: internal threads at lower end: Fig. 1D) for receiving the concentric sleeve (Morris: outer sleeve in Fig. 1B-1D).
Regarding Claim 17, Morris discloses the mandrel assembly according to claim 2, wherein the concentric tube (Morris: tubular components in Fig. 1A:1E) has female thread (Morris: 13) at the upper part (Morris: upper portion of tubular components).
Regarding Claim 18, Morris discloses the mandrel assembly according to claim 2, wherein the concentric tube (Morris: tubular components in Fig. 1A:1E) has at the lower part (Morris: lower portion of tubular components) preferably male conical or male parallel thread (Morris: 15).
Regarding Claim 19, Morris discloses the mandrel assembly according to claim 5, wherein the cap (Morris: additional sleeve above outer sleeve in Fig. 1B) has internal thread (Morris: internal threads at lower end: Fig. 1B) to be fitted to the thread (Morris: internal threads at lower end: Fig. 1D) of the central part of the concentric tube (Morris: middle portion of tubular components).
Regarding Claim 20, Morris discloses the mandrel assembly of claim 1, wherein the engagement of the concentric jacket (Morris: outer sleeve in Fig. 1B-1D) with the concentric tube (Morris: tubular components in Fig. 1A:1E) produces an annulus (Morris: Annular space in Fig. 1B-1D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679